FILED
                              NOT FOR PUBLICATION                           FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 EDDY ADE TANZIL; SUSANTY                          No. 05-70926
 MULYANA; et al.,
                                                   Agency Nos. A096-364-671
               Petitioners,                                    A096-364-672
                                                               A096-364-673
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Eddy Ade Tanzil, his wife, Susanty Mulyana, and their minor daughter,

natives and citizens of Indonesia, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s decision

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
denying their application for withholding of removal. We have jurisdiction under

8 U.S.C. § 1252. We review de novo the agency’s legal determinations, and for

substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

       Even if credible, substantial evidence supports the agency’s determination

that petitioners’ experiences of harassment and religious discrimination do not rise

to the level of past persecution. See Wakkary, 558 F.3d at 1059-60. Substantial

evidence also supports the agency’s determination that petitioners failed to

establish a clear probability of persecution because, even if the disfavored group

analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004), applies

to petitioners, they have not demonstrated the requisite individualized risk of

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003); see

also Wakkary, 558 F.3d at 1066 (“[A]n applicant for withholding of removal will

need to adduce a considerably larger quantum of individualized-risk evidence to

prevail[.]”).

       Contrary to petitioners’ contention, the proceedings were not “so

fundamentally unfair that [they were] prevented from reasonably presenting [their]

case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (citation omitted).

       PETITION FOR REVIEW DENIED.


AR/Research                               2                                       05-70926